In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00076-CR



    DONTAVIOUS TERRELL REDMOND, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2017F00119




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       A jury convicted Dontavious Terrell Redmond of aggravated sexual assault of a child and

assessed a sentence of twenty-five years’ imprisonment, which the trial court imposed. Redmond

appeals.

       In cause number 06-17-00075-CR, Redmond also appeals from another conviction for

aggravated sexual assault of a child. Redmond has filed a single brief in which he raises issues

common to both of his appeals. Specifically, Redmond argues (1) that the juvenile court had

exclusive jurisdiction over the proceedings because a motion to transfer proceedings to the district

court was never filed, (2) that the trial court erred in refusing Redmond’s request that his status as

a juvenile had already been established in the juvenile proceeding, and (3) that the trial court

violated his “SIXTH AMENDMENT RIGHTS TO CONFRONTATION AND PRODUCTION

OF EVIDENCE” by excluding the records of the juvenile proceeding “WHICH WOULD HAVE

SHOWN BIAS ON BEHALF OF THE STATE’S WITNESSES.”

       We addressed these issues in detail in our opinion of this date on Redmond’s appeal in

cause number 06-17-00075-CR. For the reasons stated therein, we likewise conclude (1) that

Redmond’s first two points of error must be overruled because (a) Redmond was not a juvenile

when he was arrested, indicted, or tried, and (b) the district court had jurisdiction over these

proceedings, and (2) that Redmond has failed to preserve his third point error.




                                                  2
      We affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      December 21, 2017
Date Decided:        December 22, 2017

Do Not Publish




                                                3